DECISION
On August 10,2015, the Court revoked the Defendant’s suspended sentence for Count I: Theft, a felony, Count II: Driving under the Influence of Alcohol, 4th or subsequent offense, a felony; and Count III: Driving while Privilege to do so is Suspended/Revoked, a misdemeanor. The Court sentenced the Defendant to a commitment to the Department of Corrections for five (5) years, with a recommendation for placement in a treatment program such as Passages followed by pre-release. The Defendant was given credit for 114 days served and credit for 30 days street time at the Crystal Creek program. The Defendant was ordered to pay all previously imposed financial obligations by the sentencing court in the original Judgment entered August 12, 2013.
On April 8, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Butte Pre-Release program and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.